DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 23, 2020 has been entered. Claims 1-20 are pending in the application.  Claims 12-16 are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “a fitting connectable to a of an intravenous medical device” recited in lines 4-5 contains grammatical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2015/0157848 to Wu in view of US 2016/0310721 to Lesser.
Regarding Claim 1, Wu teaches a medical adapter assembly (Fig. 11, element 100) comprising: a first end (Fig. 11, element 170), and a second end (Fig. 11, element 150) opposite the first end, the second end comprising a fitting connectable to an intravenous medical device by a slip-type connection (Par. 0045, lines 4-7); and a check valve (Fig. 11, element 190) that allows fluid flow from the second end to the first end and prevents fluid flow from the first end to the second end (Par. 0007, lines 10-14; the ball valve is interpreted as a check valve and the proximal end is first end 170 and the distal end is second end 150).   
Wu is silent regarding the first end comprising a neuraxial fitting that is not directly connectable to a standard luer fitting.
Lesser discloses a similar medical adapter assembly (Fig. 1, element 100) with a first end (Fig. 1, element 204) and a second end (Fig. 1, element 202) and Lesser teaches the first end comprising a neuraxial fitting (Par. 0037, lines 1-4; the ISO 80369-6 fitting is interpreted as a neuraxial fitting that is not directly connectable to a standard luer fitting; note Lesser recites element 204 as a second end but element 204 meets all the limitations of the claimed first end and is interpreted as such).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first end of Wu to comprise a neuraxial fitting that is not directly connectable to a standard fitting, as taught by Lesser, in order to enable connections between couplings of different types (Par. 0036, lines 3-10). 
Regarding Claim 2, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the medical adapter assembly wherein the check valve is disposed between the first end and the second end (Fig. 11). 
Regarding Claim 3, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the medical adapter assembly wherein the check valve is integrally formed with the first end and the second end (Fig. 11). 
Regarding Claim 4, the modified device of Wu and Lesser teaches all of the limitations as discussed above and the limitations of claim 4 as the device has been modified such that the neuraxial fitting protrudes from the check valve since the first end (Fig. 11, element 170) protrudes from the check valve (Fig. 11, element 190) and the first end has been modified to comprise a neuraxial fitting. 
Regarding Claim 5, the modified device of Wu and Lesser teaches all of the limitations as discussed above and the limitations of claim 4 as the device has been modified such that the neuraxial fitting is a female neuraxial fitting (Wu, Fig. 11, first end 170 already comprises a female fitting and the first end has been modified to comprise a neuraxial fitting which Lesser teaches can be female in Par. 0037; note Lesser teaches an embodiment of a male neuraxial fitting but recites that the genders can be reversed). 
Regarding Claim 6, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the medical adapter assembly wherein the fitting on the second end is adapted to receive catheter tubing by a friction fit (Par. 0045, lines 4-7; Wu teaches the fitting on the second end as a luer slip fitting which is well known in the art to couple to medical devices and catheter tubing by friction fit; and Wu further explains that luer slip fittings engage their respective couplings by friction fit in Par. 0047 using second end 170 as example). 
Regarding Claim 7, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the medical adapter assembly wherein the check valve is a one-way valve selected from the group consisting of a duckbill valve, an umbrella valve, a ball-check valve, a diaphragm check valve, a swing check valve, a stop-check valve, and a lift-check valve (Par. 0042, lines 1-5, Wu teaches the one way valve is a ball-check valve). 
Regarding Claim 8, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the assembly wherein fluid flows from the second end through 
Regarding Claim 9, the modified device of Wu and Lesser teaches all of the limitations as discussed above and Wu further teaches the assembly wherein the one-way valve is selected from the group consisting of a duckbill valve, an umbrella valve, and a ball-check valve (Par. 0042, lines 1-5, Wu teaches the one way valve is a ball-check valve). 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Lesser, as applied to claim 1, and further in view of U.S. Patent No. 5,190,067 to Paradis. 
Regarding Claim 10, the modified device of Wu and Lesser teaches all of the limitations as discussed above but is silent regarding wherein the one-way valve is selected from the group consisting of a diaphragm check valve, a swing check valve, or a lift check valve.  
Paradis teaches an analogous device directed to a medical device adapter with directional flow control comprising a first end (Fig. 2A, element 25) and a second end (Fig. 2A, element 22a) and a one-way valve (Fig. 2A, elements 24 and 26) which allows fluid flow from the second end to the first end and prevents fluid flow from the first end to the second end (Fig. 2A, downward fluid flow opens the valve diaphragm 26 allowing flow; upward fluid flow seals valve diaphragm 26 preventing flow) wherein the one-way valve is selected from the group of a diaphragm check valve, a swing check valve, a stop-check valve, or a lift check valve (Paradis teaches a diaphragm check valve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the one way valve of the modified device of Wu and Lesser to be a diaphragm check valve, in order to accommodate tolerance variations (Col. 7, lines 34-48; Paradis teaches the diaphragm valve can be actuated by a luer fitting, similar to how Wu’s valve is actuated by an actuator; the use of a flexible diaphragm check valve ensures that the valve is actuated when an actuator is inserted, in spite of tolerance variations that may exist in the connecting device). 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Lesser as applied to claim 1 and further in view of US 2012/0330238 to Robert.
Regarding Claim 11, the modified device of Wu and Lesser teaches all of the limitations as discussed above, but does not expressly teach the invention wherein the medical adapter assembly is yellow in color. 
Robert teaches a similar invention directed to medical assembly which may require an adapter for neuraxial procedures.  Robert further teaches the invention wherein the medical adapter assembly (Fig. 17, element 42) is yellow in color (Par. 0071, lines 13-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified medical adapter assembly of Wu and Lesser to be yellow in color, as taught by Robert, in order to signify that the connector is for use with a particular procedure such as a neuraxial procedure (Par. 0071, lines 13-21). 
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Lesser, and further in view of Medzus, "Epidural Kit (Type-I)”.
Wu teaches a medical adapter assembly (Fig. 11, element 100) comprising: a first end (Fig. 11, element 170), and a second end (Fig. 11, element 150) opposite the first end, the second end comprising a fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to an intravenous medical device by a slip-type connection (Par. 0045, lines 4-7); and a check valve (Fig. 11, element 190) that allows fluid flow from the second end to the first end and prevent fluid flow from the first end to the second end (Par. 0007, lines 10-14; the proximal end is first end 170 and the distal end is second end 150).  
Wu is silent regarding the first end comprising a neuraxial fitting that is not directly connectable to a standard luer fitting and a kit further including a syringe comprising a distal tip including a neuraxial 
Lesser discloses a similar medical adapter assembly (Fig. 1, element 100) with a first end (Fig. 1, element 204) and a second end (Fig. 1, element 202) and Lesser teaches the first end comprising a neuraxial fitting (Par. 0037, lines 1-4; an ISO 80369-6 fitting is interpreted as a neuraxial fitting; note Lesser recites element 204 as a second end but the second end meets all the limitations of the claimed first end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first end of Wu to comprise a neuraxial fitting that is not directly connectable to a standard fitting, as taught by Lesser, in order to enable a connection between couplings of different types (Par. 0036, lines 3-10).
The modified device of Wu and Lesser is silent regarding a kit further including a syringe comprising a distal tip including a neuraxial fitting that is not directly connectable to a standard fitting; and a needle selected from a spinal needle and an epidural needle.
Medzus teaches a kit (shown in the picture on Pg. 1) comprising a syringe (Pg. 2, line 6, “Neuraxial Syringe”) comprising a distal tip including a neuraxial fitting (Pg. 2, lines 1-2, all neuraxial components are compliant with ISO 80369-6, therefore neuraxial syringe must have a distal tip with a neuraxial fitting as described in the present application) that is not directly connectable to a standard luer fitting, and a needle (Pg. 2, line 4, “Epidural Needle”) selected from a spinal needle and an epidural needle (the kit includes an epidural needle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device of Wu and Lesser to include a syringe comprising a distal tip including a neuraxial fitting that is not directly connectable to a standard fitting and a needle 
Regarding Claim 18, the modified kit of Wu, Lesser, and Medzus teaches all of the limitations as discussed above, but is silent regarding the kit comprising an epidural catheter. 
Medzus further teaches the kit comprising an epidural catheter (Pg. 2, line 5, “Epidural Catheter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device of Wu, Lesser, and Medzus to further include an epidural catheter, as taught by Medzus, in order to perform epidural procedures.
Regarding Claim 19, the modified kit of Wu, Lesser, and Medzus teaches all of the limitations as discussed above, but is silent regarding the kit comprising a thread assist guide. 
Medzus further teaches the kit comprising a thread assist guide (Pg. 2, line 8, “Thread Assist Guide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device of Wu, Lesser, and Medzus to further include a thread assist guide, as taught by Medzus, in order to perform epidural procedures.
Regarding Claim 20, the modified kit of Wu, Lesser, and Medzus teaches all of the limitations as discussed above, but is silent regarding the kit comprising an epidural flat filter.
Medzus further teaches the kit comprising an epidural flat filter (Pg. 2, line 7, “Epidural Flat Filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device of Wu, Lesser, and Medzus to further include an epidural flat filter, as taught by Medzus, in order to perform epidural procedures.

Response to Arguments
Claim Rejections – 35 U.S.C. 103
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2015/0157848 to Wu in view of U.S. Patent App. Pub. 2016/0310721 to Lesser, Applicant contends on Page 6, line 1 – Page 7, line 2 that combinations of references that fundamentally change the manner of operation of the primary reference will not support of conclusion of obviousness and that the modification of Wu fundamentally changes the device.  As applicant has cited, Wu’s purpose is to provide “drug delivery connectors [that] may be utilized for delivery of medication from a container to delivery site for delivery to a patient intravenously or via epidural space”, “to prevent flow of medication from the container when attached to an inappropriate delivery site and permit flow of medication from the container when attached to an appropriate delivery site”, and additionally “to prevent accidental connection of IV medication containing syringes with the actuator 200 and to prevent access to the anesthesia catheter”.  The modification of the first end (170) of Wu to a neuraxial fitting has not prevented the device from performing any of the cited functions or purposes.  The recited modification would not prevent the drug delivery connector from being utilized from delivery of medication from a container to a delivery site form delivery to a patient intravenously or via epidural space since second end (150) remains unmodified and may be used to deliver medication in the manner described in Wu via actuator 200.  The stated purpose of “prevent[ing] flow of medication…when attached to an inappropriate delivery site and permit[ing] flow of medication…when attached to an appropriate delivery site” has not been altered by the modification in view of Lesser since “appropriate” and “inappropriate” delivery sites are not explicitly described and thus up to the discretion of the medical professional or person of ordinary skill in the art who is using the device. Furthermore, as shown in Fig. 21, first end (170) is intended to be connected with a medication container, shown as an IV 
Applicant further contends on Page 7, lines 3-13 that the modification of Wu in view of Lesser is one proposed out of hindsight and sustained by conclusory statements.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Lesser states in Par. 0008 that “conversion from Luer connectors to fully ISO-80369-6 compliant connectors will be a gradual process” and that “adapters are required that allow Luer connectors to attached to other ISO 80369 compliant devices”.  Therefore, the combination is proper as Lesser provides evidence of knowledge which was within the level of ordinary skill at the time the claimed invention was made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783